Citation Nr: 0113430	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-11 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for neurosyphilis.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968. 

By a decision entered in April 1999, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, denied service connection for neurosyphilis.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  


REMAND

A review of the record reveals that in November 1998 the 
veteran submitted the claim which gave rise to this 
appeal.  In an April 1999 rating decision, the RO denied 
service connection on the basis that there was no evidence 
that the veteran contracted neurosyphilis in service, and 
that as a result the claim was not well grounded.  

The medical evidence reflects that in September 1998 the 
veteran was diagnosed with neurosyphilis.  The veteran 
maintains that he contracted syphilis from a prostitute 
during his service tour in the Philippines.  In a November 
1999 statement the veteran relates that the symptoms of 
syphilis did not show themselves, and so there were no 
medical records of treatment.  At a June 2000 hearing at 
the regional office, the veteran testified that he had a 
chancre sore at that time, which he treated with salve 
from the ship store.  Further, the veteran testified that 
he had no sexual relationship after this encounter until 
he was married to his first wife in 1971.  Statements were 
submitted from a childhood friend, and the veteran's 
mother and father.  These indicate that the veteran had 
mentioned the incident with the prostitute around the time 
that it happened.  

The medical evidence pertinent to establishing a 
connection between the diagnosed disorder and an in-
service event includes letters from three physicians.  
Fakhre Alam, M.D. submitted a letter dated in August 1999 
which related, in part, that it was plausible that the 
veteran could have contracted syphilis while in the 
Philippines.  By letter dated in September 1999, Jeffrey 
M. Kowitz, M.D., wrote that primary syphilis could go 
undetected, and that in his opinion it was as likely as 
not that the veteran contracted syphilis while he was in 
the military.  A third letter, dated in October 1999, from 
Jack W. Pearson, M.D., explained that it was as likely as 
not that the veteran's exposure to syphilis did occur 
while in the military service in 1965.  Whether these 
physicians reviewed the claims file or service medical 
records is unclear.  

The medical evidence includes a VA examination worksheet 
bearing hand-written notations, which reflect that the 
veteran was provided a VA examination in December 1998.  
Notably absent from the worksheet is a diagnosis, or 
opinion as to etiology or nexus.  In as much as the crux 
of the question in this case is whether currently shown 
neurosyphilis is traceable to military service, an opinion 
as to etiology and nexus from a qualified examiner who has 
had the benefit of access to the claims file and service 
medical records, is needed.

The Board also notes that the RO has not yet considered 
whether any further notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), which was enacted during the 
pendency of this appeal.  Among other things, this new law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Given that the RO's basis for denying the claim was that 
it was not well grounded, the RO should review the file 
and determine whether any additional action is needed with 
respect to the notification and duty to assist 
requirements contained in the Veterans Claims Assistance 
Act of 2000.  This case is REMANDED for the following 
action:

1. The RO should ask the veteran to 
provide information as to any current 
or past treatment for symptoms of 
neurosyphilis that has not already been 
made part of the record, and should 
assist the veteran in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  In 
particular, the RO should inquire of 
the veteran as to whether he has been 
treated by a family physician, in 
addition to Dr. Jerry Hendel (see 
September 27, 1999, letter by Dr. 
Kowitz) since 1968 when he left the 
service.  If so, information necessary 
to contact any physician(s) should be 
secured.  The RO should then contact 
any identified physicians and make an 
effort to procure relevant records.  
The veteran should be given a 
reasonable opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder.

2.  After the above development has 
been completed, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  This action should 
include reasonable steps to inform the 
veteran of any information, and any 
medical or lay evidence, not previously 
provided that is necessary to 
substantiate his application for 
service connection of neurosyphilis.  

3.  After the above-requested 
development has been completed, the RO 
should schedule the veteran for a VA 
examination to determine the etiology 
of the veteran's neurosyphilis.  The 
claims folder, along with all 
additional evidence obtained pursuant 
to the instructions above, should be 
made available to the examiner for 
review.  The rationale for all opinions 
should be explained in detail.  After 
reviewing the veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
medical probabilities that 
neurosyphilis is attributable to the 
veteran's period of military service.  
The examiner should set forth reasons 
for his/her opinion with specific 
references to evidence in the claims 
folder or medical principles relied on 
in arriving at an opinion in this case.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given 
an opportunity to respond to the SSOC, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).

